SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1070
CA 14-02114
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


JOANN ABBO-BRADLEY, INDIVIDUALLY AND AS PARENT
AND NATURAL GUARDIAN OF DYLAN J. BRADLEY,
TREVOR A. BRADLEY AND CHASE Q. BRADLEY, INFANTS,
ZACHARY HERR AND MELANIE HERR, INDIVIDUALLY AND
AS PARENTS AND NATURAL GUARDIANS OF COLETON HERR
AND HEATHER HERR, INFANTS, AND NATHAN E. KORSON AND
ELENA KORSON, INDIVIDUALLY AND AS PARENTS AND
NATURAL GUARDIANS OF LOGAN J. KORSON, AN INFANT,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

CITY OF NIAGARA FALLS, ET AL., DEFENDANTS,
AND CECOS INTERNATIONAL, INC.,
DEFENDANT-RESPONDENT.
(APPEAL NO. 4.)


PHILLIPS & PAOLICELLI LLP, NEW YORK CITY (STEPHEN J. PHILLIPS OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

LATHROP & GAGE, LLP, CHICAGO, ILLINOIS (RUSSELL EGGERT, OF THE
ILLINOIS BAR, ADMITTED PRO HAC VICE, OF COUNSEL), AND WEBSTER SZANYI
LLP, BUFFALO, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered August 22, 2014. The order
granted the motion of defendant CECOS International, Inc. to dismiss
the second amended complaint against it and dismissed the action
against that defendant.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying that part of the motion of
defendant CECOS International, Inc., seeking to dismiss the second
amended complaint against it and reinstating the second amended
complaint against that defendant except insofar as the third and
fourth causes of action assert claims by each plaintiff as parent and
natural guardian of an infant child or children, and as modified the
order is affirmed without costs.

     Same memorandum as in Abbo-Bradley v City of Niagara Falls
([appeal No. 1] ___ AD3d ___ [Oct. 2, 2015]).

Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court